IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CARDINAL CROSSING GP, LLC T/A          : No. 547 MAL 2017
CARDINAL CROSSING REALTY               :
ASSOCIATES, L.P.,                      : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                    Petitioners        :
                                       :
            v.                         :
                                       :
                                       :
MARPLE TOWNSHIP,                       :
                                       :
                    Respondent         :
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.